Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the application 17/325,827 filed on 05/20/2021.
Claims 1 – 17 have been examined and are pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/20/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1 – 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 – 14 U.S Patent No. 11,060,919 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:

Current Application 17/325,827
US Patent No. 11,060,919 B2
Claim 1.
Claim 1.
Claim 2.
Claim 1.
Claim 3.
Claim 3.
Claim 4. 
Claim 4.
Claim 5.
Claim 5.
Claim 6.
Claim 6.
Claim 7.
Claim 7.
Claim 8.
Claim 8. 
Claim 9.
Claim 9.
Claim 10.
Claim 10.
Claim 11.
Claim 11.
Claim 12
Claim 12.
Claim 13.
Claim 13.
Claim 14.
Claim 1.
Claim 15.
Claim 1.
Claim 16. 
Claim 1.
Claim 17.
Claim 14.


Nonetheless, claim 1 of the present application made the claim a broader version of claims 1 and 14 U.S Patent No. 11,060,919 B2. Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), claim 1 – 17 is not patentably distinct from claim claims 1, 3 – 14 U.S Patent No. 11,060,919 B2.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

See IDS listed by Applicant and 892 Form.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Masum Billah whose telephone number is (571)270-0701. The examiner can normally be reached Mon - Friday 9 - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J. Atala can be reached on (571) 272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MASUM BILLAH/Primary Patent Examiner, Art Unit 2486